TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                          JUDGMENT RENDERED MAY 15, 2019



                                     NO. 03-18-00685-CV


                                   Shawn Hobbs, Appellant

                                                v.

                                   Amy McKinney, Appellee




       APPEAL FROM THE 169TH DISTRICT COURT OF BELL COUNTY
           BEFORE JUSTICES GOODWIN, BAKER, AND TRIANA
 DISMISSED FOR WANT OF PROSECUTION -- OPINION BY JUSTICE GOODWIN




This is an appeal from the judgment signed by the trial court on October 4, 2019. Having

reviewed the record, the Court holds that Shawn Hobbs has not prosecuted his appeal and did not

comply with a notice from the Clerk of this Court. Therefore, the Court dismisses the appeal for

want of prosecution. The appellant shall pay all costs relating to this appeal, both in this Court

and in the court below.